Citation Nr: 0524457
Decision Date: 05/31/05	Archive Date: 09/19/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-18 620A	)	DATE MAY 31 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for cataracts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from May 1966 to May 1968.  

In March 2002, the RO received the veterans claim of entitlement to service connection for multiple myeloma, claimed as due to in-service exposure to Agent Orange.  The veteran also sought service connection for a back disability, claimed as secondary to multiple myeloma, and in June 2002 added a service connection claim for cataracts, also claimed as secondary to multiple myeloma.  The October 2002 rating decision denied the claims.  The veteran disagreed with the October 2002 rating decision and initiated the instant appeal.  The appeal was perfected by the veterans timely submission of his substantive appeal (VA Form 9) in July 2003.

Following perfection of the appeal, the veterans representative submitted additional evidence to VA in the form of internet research on the nature and effect of dioxin and other herbicides.  The veteran through his representative has waived initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  The veteran did not set foot in the Republic of Vietnam during his time in service.

2.  There is no credible evidence that the veteran was exposed to herbicide agents during service.

3.  Competent medical evidence does not reveal that the veterans multiple myeloma is causally related to his military service or any incident thereof.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by the veterans military service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A back disability was not proximately due to or caused by a service-connected disability.  38 C.F.R. § 3.310 (2004).

3.  Bilateral cataracts were not proximately due to or caused by a service-connected disability.  38 C.F.R. §  3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for multiple myeloma.  He essentially contends that this condition is the result of exposure to herbicides during his service in Thailand.  The veteran does not contend that he set foot within the Republic of Vietnam during his time in service.  

The veteran also seeks service connection for a back disability and cataracts, which he contends are secondary to multiple myeloma.

In the interest of clarity, the Board will review the applicable law and regulations, briefly describe the factual background of this case, and then proceed to analyze the claim and render a decision.
 
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA eliminated the former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  Regulations implementing the VCAA have been enacted.  See 66 Fed. Reg.
45,620 (Aug. 29, 2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the submission of new and material evidence, which are not applicable here, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  The provisions of the VCAA and the implementing regulations are, accordingly, applicable to this case.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of this issue has proceeded in accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  
 
Standard of review

The current standard of review is as follows.  After the evidence has been assembled, it is the Boards responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) [reasonable doubt to be resolved in veterans favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimants representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The Board observes that the veteran was notified by the June 2003 statement of the case (SOC) and the December 2003 supplemental statement of the case (SSOC) of the pertinent law and regulations (including those pertinent to service connection claims based on herbicide exposure), of the need to submit additional evidence on his claims, and of the particular deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in March 2002, which was specifically intended to address the requirements of the VCAA.  The March 2002 letter from the RO specifically notified the veteran of the need to submit evidence of an injury in military service or a disease that began in or was made worse during military service, or an event in service causing injury or disease; a current physical or mental disability; and a relationship between your current disability and an injury, disease, or event in service.

Second, the RO must inform the claimant of the information and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 2002 VCAA letter, the veteran was informed that VA would assist him by making reasonable efforts to obtain evidence such as medical records, employment records, or records from other Federal agencies.  The veteran was also informed that VA would obtain his service medical records, VA treatment records, and would also get other military service records if they are necessary.  Furthermore, the veteran was advised that VA would assist him by providing a medical examination or getting a medical opinion if we decide its necessary to make a decision on your claim.

Third, the RO must inform the claimant of the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The March 2002 letter notified the veteran that he must give us enough information about these records so that we can request them from the person or agency who has them . . . [i]ts still your responsibility to support your claim with appropriate evidence (emphasis in original).  He was also advised that if there are private medical records that would support your claim, you can complete the enclosed Form 21-4142, Authorization and Consent to Release Information to the Department of Veteran Affairs, and we will request those records for you . . . use a separate enclosed VA Form 21-4142 for each separate set of treatment records you would like us to obtain on your behalf . . . [i]n addition, please remember to include complete dates of treatment and addresses of facilities for each separate set of medical records (emphasis in original).  Alternatively, the veteran was advised that he could obtain these records himself and submit them to VA.  The veteran was also told that he could submit his own statements or statements from others describing his physical or mental disability symptoms.

With regard to all other evidence, the veteran was instructed to provide VA with the name of the person, agency, or company who has the records that you think will help us decide your claim; the address of this person, agency, or company; the approximate time frame covered by the records; and the condition for which you were treated, in the case of medical records (emphasis in original).  
  
The Board also notes that in a July 2002, the RO sent the veteran an additional letter requesting that he provide a statement as to the extent and duration of exposure to herbicides and the dates in which the exposure occurred . . . [i]nclude the unit you were assigned to and the location in Thailand where you were exposed . . . [a]lso include why you believe your were exposed to Agent Orange or other herbicides while on active duty.

Finally, the RO must request that the veteran provide any evidence in his possession pertaining to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The March 2002 letter included notice that the veteran should tell us about any additional information or evidence that you want us to try to get for you.  The Board believes that this request substantially complies with the requirements of 38 C.F.R. § 3.159 (b) in that it suggested to the veteran that he could submit or identify evidence other than what was specifically requested by the RO.

The Board additionally notes that even though the March 2002 letter requested a response within one month, it also expressly notified the veteran that he had one year to submit the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within one year from the date notice is sent].  The one-year period has since elapsed.

The veterans claim was adjudicated by the RO in the October 2002, prior to the expiration of the one-year period following the March 2002 notification of the veteran of the evidence necessary to substantiate his claim.  However, this does not render the ROs notice invalid or inadequate.  The recently enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), made effective from November 9, 2000, specifically addresses this issue and provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA from making a decision on a claim before the expiration of the one-year period referred to in that subsection.

In short, the record indicates that the veteran received appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of the record reveals that the veteran was provided with notice of the VCAA in March 2002, prior to the initial adjudication of these claims in October 2002.  Therefore, there is no prejudice to the veteran in proceeding to consider the claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed necessary if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimants active military, naval, or air service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the veterans service medical and personnel records; treatment records from the Cleveland Clinic and Dr. J.F.; and various Internet articles submitted by the veteran and his representative.  The veteran and his representative have not identified any outstanding evidence.  

The Board has given thought to whether it is necessary that a medical nexus opinion be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the matter of whether or not the claimed multiple myeloma had its inception in service is wholly contingent upon the probative weight to be assigned to the veterans statements as to exposure to herbicides in service.  As explained below, the outcome of this claim hinges on what occurred, or more precisely what did not occur, during service.   
The assessment of probative weight to be accorded between such evidence is a role for adjudicators, not medical providers.  Cf. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [holding that the Board has the duty to assess the credibility and weight to be given to the evidence].  In short, the question to be answered [whether the veteran was exposed to herbicides] is legal and factual, not medical, in nature and thus is exclusively within the province of the Board.

In the absence of evidence of in-service disease or injury, referral of this case for an opinion as to the etiology of the veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the veteran's claimed disability and his military service would necessarily be based solely on the veteran's uncorroborated assertions regarding what occurred in service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, obtaining a medical nexus opinion based upon the premise that herbicide exposure occurred in service would be a useless exercise.

The circumstances in this case are different from those in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis. As will be explained in greater detail in the Boards analysis below, the former element is lacking as to the issue here under consideration. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2004).  The veteran engaged the services of a representative, was provided with ample opportunity to submit evidence and argument in support of his claim, and was given the opportunity to present testimony at a personal hearing if he so desired.  The veteran indicated in his substantive appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including malignant tumors, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of entitlement to service connection must be considered on the basis of the places, types, and circumstances of service as shown by service records, the official history of each organization in which the veteran served, and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  However, service in the Republic of Vietnam does include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a) (2004).

The diseases which are deemed associated with herbicide exposure include multiple myeloma.  Multiple myeloma shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994); see also 38 C.F.R. § 3.303(d) (2004).

Secondary service connection

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis similar to the Courts decision in Hickson applies.  There must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

The veteran served in the United States Army from May 1966 to May 1968, including service with the 809th Engineering Battalion in Thailand from June 1967 to May 1968.  The veterans service personnel records do not indicate that he set foot in the Republic of Vietnam during his time in service, and the veteran does not so contend.  The veteran contends that he spent the vast majority of his time in service working on a road-building project in jungle areas of Thailand.  He further argues that his road-building duties required working in jungle areas where herbicide testing had previously taken place, and that he drank water from rivers contaminated with herbicides.  

The veterans service personnel records do not reveal exposure to herbicides, and his service medical records likewise fail to mention herbicide exposure or any resultant disability.  The RO requested from the National Personnel Records Center (NPRC) any records pertaining to the veterans alleged in-service exposure to herbicides.  The NPRC has indicated that none of their records show that the veteran was exposed to herbicides.

Service medical records are also negative for diagnosis or treatment of multiple myeloma, a back disability, or cataracts.  Medical records following service indicate that the veteran was initially diagnosed with multiple myeloma in June 2001.  Treatment records following this diagnosis also reveal multiple back disabilities consistent with multiple myeloma, including various compression fractures, disc protrusions, and degenerative changes throughout the cervical, thoracic and lumbar spines.  An initial diagnosis of posterior subcapsular cataracts was rendered in March 2002.

The veteran has submitted various Internet articles stating that Agent Orange testing was performed in Thailand in the early 1960s, particularly in 1964-1965, and that Agent Orange contamination was recently found at an airport in southern Thailand.  The veterans representative submitted additional Internet research articles, one of which stated that high dioxin levels have recently been found in both people and food near Ho Chi Minh City, at levels in the same range as when Agent Orange spraying was terminated in that area in 1971.  The remainder of the submissions focus on the relationship between herbicide exposure and multiple myeloma.

Analysis

Multiple myeloma claim

The veteran is seeking service connection for multiple myeloma.  His essential contention is that this condition is related to herbicide exposure in connection with his service in Thailand during the Vietnam era.  The veteran did not serve in the Republic of Vietnam during his time in service and he does not so contend.  Because the veteran did not actually serve in Vietnam, but rather in Thailand during his period of service, the Agent Orange presumptions discussed above are inapplicable.

In the interest of clarity, the Board will apply the Hickson/Wallin analysis to these issues.

With respect to element (1), current disability, it is undisputed that the veteran has been diagnosed with multiple myeloma.  Hickson element (1) is therefore satisfied.  

Turning to element (2), in-service incurrence of disease or injury, the Board will separately address in-service disease and injury.

With respect to disease, there is no medical or other evidence of multiple myeloma in service or during the one year presumptive period after service.  The veterans service medical records are entirely silent as to complaints, treatment or diagnosis of these conditions, and post-service medical reports all indicate that they were not shown for well over thirty years following separation from active duty.  The veteran does not appear to contend otherwise.  Accordingly, that part of Hickson element (2) relating to in-service disease is not satisfied.

With respect to in-service injury, the injury contended here is exposure to Agent Orange.  As noted above, since the veteran did not serve in the Republic of Vietnam during his time in service, the presumption of exposure to herbicides is not for application in this case.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2004).  

In the absence of a statutory presumption of Agent Orange exposure, the Board is left with the veterans contention that he was somehow actually exposed to Agent Orange in Thailand in 1967 and 1968 by drinking water from Thai rivers and working in jungle areas of Thailand that had been part of herbicide testing in that country in 1964 and 1965.  

The veterans service medical and personnel records are completely negative for evidence indicating actual exposure to Agent Orange from river water, jungle foliage or otherwise.  Additionally, a search of the NPRC revealed no records or other evidence indicating in-service herbicide exposure.

The veterans contentions with regard to herbicide exposure are vague in the extreme.  The Board notes that the veteran has not contended that he actually took part in herbicide testing, or that he was present in Thailand when those tests took place.  Rather, the veteran seems to be contending that while working in Thailand several years later he was working in the areas in which herbicide testing had occurred several years earlier and that he somehow came into contact with herbicide residue thereby.  The veteran has, however,  provided no information as to how he knew the areas he traversed in Thailand were sprayed with herbicides.  Indeed, it is unclear how the veteran could identify these areas, then or now.  

The veteran appears to contend that he must have been exposed to herbicides in Thailand since he worked literally from one end of the country to the other.  It appears that the veteran would have the Board believe that he set foot on literally every square yard of that nation and that therefore he must have come across the testing site(s).  The Board rejects this notion as patently incredible. 

In short, the veterans belief that the jungle areas of Thailand in which he served were previously sprayed with herbicides appears to be rank speculation, or perhaps wishful thinking, on his part.  The Board places far greater weight on the contemporaneous evidence such as the veterans service medical and personnel records (and the lack of herbicide exposure records at NPRC), which fail to demonstrate herbicide exposure, than it does on the veterans current statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

The Board has also considered the Internet articles submitted by the veteran which state that herbicide testing took place in Thailand in 1964 to 1965 and that herbicide contamination was recently discovered at an airport in southern Thailand.  While the Board does not doubt that such testing took place in Thailand in 1964 and 1965, these articles do not show that the veteran himself was exposed, the exact areas of herbicide spraying (and the veterans presence there), or that the areas in which the veteran served were still contaminated some two to three years later.  The veteran has also not claimed that he worked at the Thai airport in which herbicide contamination was recently found, and his service records do not indicate he was present there while in service.  

Moreover, the article showing current high levels of dioxin in particular areas of one city in Vietnam hardly demonstrates that the veteran was exposed to herbicides at an unknown location in Thailand well over thirty years before.  Even if this article was submitted for the purpose of demonstrating that herbicide contamination is of a long-lasting nature, it still does not reveal what areas in Thailand were sprayed with these chemicals or that the veteran was present at those sites.    

The critical question here is the veterans actual exposure to herbicides.  The evidence of such exposure in this case is lacking.  See  38 U.S.C.A. § 5107(a), which provides that a claimant has the responsibility and support a claim for benefits.  Accordingly, Hickson element (2) regarding in-service injury (i.e. herbicide exposure) has not been met and the veterans claim fails on that basis.  

For the sake of completeness, the Board will briefly address the third Hickson element, medical nexus.

In the absence of exposure to herbicides, the presumption of in-service incurrence of multiple myeloma found in 38 C.F.R. § 3.309(e), which in essence supplies a medical nexus by operation of law, does not apply.

When, as here, a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  In this case, the medical evidence does not demonstrate that the veterans multiple myeloma has been related to his military service.  This question is essentially medical in nature; the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

None of the medical evidence of record associates the veterans multiple myeloma with his military service.  Given that the veterans service medical records are negative for treatment or diagnosis of that condition; that it was not diagnosed until decades after service; and given the fact that the veteran was not exposed to herbicides during service, such medical nexus would be a manifest impossibility.  See the Boards VCAA discussion, above.

The only evidence that supports the veterans contentions to the effect that his multiple myeloma is the product of his alleged in-service exposure to Agent Orange are statements submitted by the veteran himself.  He has not shown that he has the requisite medical training that would render him competent to proffer such opinion, and as such his opinion is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2004) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

In short, Hickson element (3) has also not been met, and the claim also fails on that basis.

Secondary service connection claims

The veteran also seeks service connection for a back disability and cataracts as secondary to multiple myeloma.  The veteran does not contend that cataracts or a back disability occurred in service in service, and a careful review of the record does not hint at even a suggestion that such is the case.  The veterans sole contention is that these claimed disabilities 
are related to multiple myeloma. 

Since as explained in detail above the evidence does not warrant service connection for multiple myeloma, the veterans service connection claims for cataracts and a back disability also must be denied.  Since secondary service connection claims by their very nature require a service-connected disability, and there being none in this case, Wallin element (2) has also not been met and the veterans service connection claims for cataracts and a back disability fail on this additional basis.  

Additional comment

The Board also notes that to some extent, the veteran appears to be raising an argument couched in equity, in that he contends that the presumptive service connection provisions regarding herbicide exposure should be extended to veterans who served in Thailand during the Vietnam era.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts as they currently exist.  The proper forum for such argument is before Congress and not the Board.

Conclusion

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the veterans claims of entitlement to service connection for multiple myeloma, cataracts, and a back disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for multiple myeloma is denied.

Service connection for a back disability is denied.

Service connection for bilateral cataracts is denied.



	                        ____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7272), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

